


Exhibit 10.4
ADOPTION AGREEMENT
PROFIT SHARING/401(K) PLAN


ARTICLE 1
1 PLAN INFORMATION
(a) Name of Plan:
This is the ATLAS Financial Holdings, Inc. 401{k) Plan (the "Plan")
(b) Type of Plan:
(1) þ 401(k) Only
(2) o 401(k) and Profit Sharing
(3) o Profit Sharing Only
(c) Administrator Name (if not the Employer):
(d) Plan Year End (month/day): 12/31
(e) Three Digit Plan Number: 001
(f) Limitation Year
(1) o    Calendar Year
(2) þ    Plan Year
(3) o    Other:
(g) Plan Status (check appropriate box(es)):
(1) Adoption Agreement Effective Date: 07/11/2011
Note: The effective date specified above must be after the last day of the 2001
Plan Year.
(2) The Adoption Agreement Effective Date is:
(A)     o A new Plan Effective Date
(B)     þ An amendment Effective Date (check one):
(i) þ an amendment and restatement of this Basic Plan Document No. 14 and its
Adoption Agreement previously executed by the Employer;
(ii) o a conversion from Fidelity Basic Plan Document No. 10 and its Adoption
Agreement to Basic Plan Document No. 14 and its Adoption Agreement; or
(iii)o a conversion to Basic Plan Document No. 14 and its Adoption Agreement.
(3)     o Special Effective Dates. Certain provisions of the Plan shall be
effective as of a date other than the date specified in Subsection 1.01(g)(1)
above. Please complete the Special Effective Dates Addendum to the Adoption
Agreement indicating the affected provisions and their effective dates.
(4)     o Plan Merger Effective Dates. Certain plan(s) were merged into the Plan
on or after the date specified in




--------------------------------------------------------------------------------




Subsection 1.01(g)(l) above. The merged plans are listed in the Plan Mergers
Addendum. Please complete the appropriate subsection(s) of the Plan Mergers
Addendum to the Adoption Agreement indicating the planes) that have merged into
the Plan and the effective date(s) of such merger(s).
(5)     o Frozen Plan. The Plan is currently frozen. Unless the Plan is amended
in the future to provide otherwise, no further contributions shall be made to
the Plan. Plan assets will continue to be held on behalf of Participants and
their Beneficiaries until distributed in accordance with the Plan terms. (If
this provision is selected, it will override any conflicting provision selected
in the Adoption Agreement.)
Note: While the Plan is frozen, no further contributions, including Deferral
Contributions, Employee Contributions, and Rollover Contributions, may be made
to the Plan and no employee who is not already a Participant in the Plan may
become a Participant.
1.02 EMPLOYER
(a) Employer Name: American Service Insurance Company, Inc. dba Atlas Financial
Holdings, Inc.
(1) Employer's Tax Identification Number: 36-3223936
(2) Employer's fiscal year end: 12/31
(b) The term "Employer" includes the following participating employers (choose
one):
(1)     þ No other employers participate in the Plan.
(2)     o Certain other employers participate in the Plan. Please complete the
Participating Employers Addendum.
1.03 TRUSTEE
(a) Trustee Name: Fidelity Management Trust Company. Address: 82 Devonshire
Street, Boston, MA 02109
1.04 COVERAGE
All Employees who meet the conditions specified below shall be eligible to
participate in the Plan:
(a) Age Requirement (check one):
(1)     þ no age requirement.
(2)     o must have attained age: __ (not to exceed 21).
b) Eligibility Service Requirement(s) - There shall be no eligibility service
requirements for contributions to the Plan unless selected below (check one):
(1)o __ (not to exceed 365) days of Eligibility Service requirement (no minimum
Hours of Service can be required)
(2)o __ (not to exceed 12) months of Eligibility Service requirement (no minimum
Hours of Service can be required)
(3)o one year of Eligibility Service requirement (at least __ (not to exceed
1,000) Hours of Service are required during the Eligibility Computation Period
(4) o two years of Eligibility Service requirement (at least __ (not to exceed
1,000) Hours of Service are required during each Eligibility Computation Period)
(If Option 1.07(a) is elected, only one year of Eligibility Service is required
for Deferral Contributions.)
Note: If the Employer selects the two year Eligibility Service requirement, then
contributions subject to such Eligibility Service requirement must be 100%
vested when made.
(5) þ see Additional Provisions Addendum.
(6) o Hours of Service Crediting. Hours of Service will be credited in
accordance with the equivalency selected in the Hours of Service Equivalencies
Addendum rather than in accordance with the equivalency described in Subsection
2.01(dd) of the Basic Plan Document. Please complete the Hours of Service
Equivalencies Addendum.




--------------------------------------------------------------------------------




(c) Eligibility Computation Period - The Eligibility Computation Period is the
12-consecutive-month period beginning on an Employee's Employment Commencement
Date and each 12-consecutive-month period beginning on an anniversary of his
Employment Commencement Date.
(d) Eligible Class of Employees:
(1)     Generally, the Employees eligible to participate in the Plan are (choose
one):
(A) þ all Employees of the Employer.
(B) o only Employees of the Employer who are covered by (choose one):
(i) o any collective bargaining agreement with the Employer, provided that the
agreement requires the employees to be included under the Plan.
(ii) o the following collective bargaining agreement(s) with the Employer: _____
(2)    þ Notwithstanding the selection in Subsection 1.04(d)(I) above, certain
Employees of the Employer are excluded from participation in the Plan (check the
appropriate box(es)):
Note: Certain employees (e.g., residents of Puerto Rico) are excluded
automatically pursuant to Subsection 2.01(s) of the Basic Plan Document,
regardless of the Employer's selection under this Subsection 1.04( d)(2).
(A) þ employees covered by a collective bargaining agreement, unless the
agreement requires the employees to be included under the Plan. (Do not choose
if Option 1.04(d)(I)(B) is selected above.)
(B) o Highly Compensated Employees as defined in Subsection 2.01(cc) of the
Basic Plan Document.
(C) o Leased Employees as defined in Subsection 2.01(ff) of the Basic Plan
Document
(D) þ nonresident aliens who do not receive any earned income from the Employer
which constitutes United States source income.
(E) o other: ____
Note: The eligible group defined above must be a definitely determinable group
and cannot be subject to the discretion of the Employer. In addition, the design
of the classifications cannot be such that the only Non-Highly Compensated
Employees benefiting under the Plan are those with the lowest compensation
and/or the shortest periods of service and who may represent the minimum number
of such employees necessary to satisfy coverage under Code Section 41 O(b).
(i) o Notwithstanding this exclusion, any Employee who is excluded from
participation because of an exclusion that directly or indirectly imposes an age
and/or service requirement for participation (for example by excluding part-time
or temporary employees) shall become an Eligible Employee eligible to
participate in the Plan on the Entry Date coinciding with or immediately
following the date on which he first satisfies the following requirements: (I)
he attains age 21 and (II) he completes at least 1,000 Hours of Service during
an Eligibility Computation Period.
Note: The Employer should exercise caution when excluding employees from
participation in the Plan. Exclusion of employees may adversely affect the
Plan's satisfaction of the minimum coverage requirements, as provided in Code
Section 41 O(b).
(e) Entry Date(s) - The Entry Date(s) shall be (check one):
(1)o the first day of each Plan Year and the first day of the seventh month of
each Plan Year
(2) o the first day of each Plan Year and the first day of the fourth, seventh,
and tenth months of each Plan Year
(3) þ the first day of each month
(4) o immediate upon meeting the eligibility requirements specified in
Subsections 1.04(a) and l.04(b)
(5) o the first day of each Plan Year (Do not select if there is an Eligibility
Service requirement of more than six months in Subsection 1.04(b) for the
type(s) of contribution or if there is an age requirement of more than 20112 in
Subsection 1.04(a) for the type(s) of contribution.)




--------------------------------------------------------------------------------




Note: If another plan is merged into the Plan, the Plan may provide on the Plan
Mergers Addendum that the effective date of the merger is also an Entry Date
with respect to certain Employees.
(f) Date of Initial Participation - An Employee shall become a Participant
unless excluded by Subsection 1.04(d) above on the Entry Date coinciding with or
immediately following the date the Employee completes the service and age
requirement(s) in Subsections 1.04(a) and (b), if any, except (check one):
(1) o no exceptions.
(2) o Employees employed on (insert date) shall become Participants on that date
(3) þ    Employees who meet the age and service requirement(s) of Subsections
1.04(a) and (b) on 03/01/2011 (insert date) shall become Participants on that
date.


1.05 COMPENSATION
Compensation for purposes of determining contributions shall be as defined in
Subsection 2.01 (k) of the Basic Plan Document, modified as provided below.
(a) Compensation Exclusions - Compensation shall exclude the item(s) selected
below.
(1) þ    No exclusions.
(2) o Overtime pay.
(3) o Bonuses.
(4) o Commissions.
(5) o The value of restricted stock or of a qualified or a non-qualified stock
option granted to an Employee by the Employer to the extent such value is
includable in the Employee's taxable income.
(6) o Severance pay received prior to termination of employment. (Severance pay
received following termination of employment is always excluded for purposes of
contributions.)
Note: If the Employer selects an option, other than (1) above, with respect to
Nonelective Employer Contributions, Compensation must be tested to show that it
meets the requirements of Code Section 414(s) or the allocations must be tested
to show that they meet the general test under regulations issued under Code
Section 401(a)(4). These exclusions shall not apply for purposes of the "Top
Heavy" requirements in Section 15.03, for allocating safe harbor Matching
Employer Contributions if Subsection 1.11(a)(3) is selected, for allocating safe
harbor Nonelective Employer Contributions if Subsection 1.12(a)(3) is selected,
or for allocating non-safe harbor Nonelective Employer Contributions if the
Integrated Formula is elected in Subsection l.l2(b)(2).
(b) Compensation for the First Year of Participation - Contributions for the
Plan Year in which an Employee first becomes a Participant shall be determined
based on the Employee's Compensation as provided below. (Complete by checking
the appropriate box.)
(1) o Compensation for the entire Plan Year.
(2) þ    Only Compensation for the portion of the Plan Year in which the
Employee is eligible to participate in the Plan.


1.06 TESTING RULES
(a) ADP/ACP Present Testing Method - The testing method for purposes of applying
the "ADP" and "ACP" tests described in Sections 6.03 and 6.06 of the Basic Plan
Document shall be the (check one):
(1) þ    Current Year Testing Method - The "ADP" or "ACP" of Highly Compensated
Employees for the Plan Year




--------------------------------------------------------------------------------




shall be compared to the "ADP" or "ACP" of Non-Highly Compensated Employees for
the same Plan Year. (Must choose if Option 1.11(a)(3), 401(k) Safe Harbor
Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor
Formula, with respect to Nonelective Employer Contributions is checked.)
(2) o Prior Year Testing Method - The "ADP" or "ACP" of Highly Compensated
Employees for the Plan Year shall be compared to the "ADP" or "ACP" of
Non-Highly Compensated Employees for the immediately preceding Plan Year. (Do
not choose if Option 1.10(a)(1), alternative allocation formula for Qualified
Nonelective Con tributions.)
(3) o Not applicable. (Only if Option 1.01(b)(3), Profit Sharing Only, is
checked or Option 1.04(d)(2)(B), excluding all Highly Compensated Employees from
the eligible class of Employees, is checked.)
Note: Restrictions apply on elections to change testing methods.
(b) First Year Testing Method - If the first Plan Year that the Plan, other than
a successor plan, permits Deferral Contributions or provides for Matching
Employer Contributions, occurs on or after the Effective Date specified in
Subsection 1.01(g), the "ADP" and/or "ACP" test for such first Plan Year shall
be applied using the actual "ADP" and/or "ACP" of Non-Highly Compensated
Employees for such first Plan Year, unless otherwise provided below.
(1)o The "ADP" and/or "ACP" test for the first Plan Year that the Plan permits
Deferral Contributions or provides for Matching Employer Contributions shall be
applied assuming a 3% "ADP" and/or "ACP" for Non-Highly Compensated Employees.
(Do not choose unless Plan uses prior year testing method described in
Subsection 1.06(a)(2).)
(c) HCE Determinations: Look Back Year - The look back year for purposes of
determining which Employees are Highly Compensated Employees shall be the
l2-consecutive-month period preceding the Plan Year unless otherwise provided
below.
(1)o Calendar Year Determination - The look back year shall be the calendar year
beginning within the preceding Plan Year. (Do not choose if the Plan Year is the
calendar year.)
(d) RCE Determinations: Top Paid Group Election - All Employees with
Compensation exceeding the dollar amount specified in Code Section
414(q)(l)(B)(i) adjusted pursuant to Code Section 415(d) (e.g., $95,000 for
"determination years" beginning in 2005 and "look-back years" beginning in 2004)
shall be considered Highly Compensated Employees, unless Top Paid Group Election
below is checked.
(1) o Top Paid Group Election - Employees with Compensation exceeding the dollar
amount specified in Code Section 414(q)(l)(B)(i) adjusted pursuant to Code
Section 415(d) (e.g., $95,000 for "determination years" beginning in 2005 and
"look-back years" beginning in 2004 shall be considered Highly Compensated
Employees only if they are in the top paid group (the top 20% of Employees
ranked by Compensation).
Note: Plan provisions for Sections 1.06(c) and L06(d) must apply consistently to
all retirement plans of the Employer for determination years that begin with or
within the same calendar year (except that Option 1.06(c)(1), Calendar Year
Determination, shall not apply to calendar year plans).
1.07 DEFERRAL CONTRIBUTIONS
(a) þ Deferral Contributions - Participants may elect to have a portion of their
Compensation contributed to the Plan on a before-tax basis pursuant to Code
Section 401(k). Pursuant to Subsection 5.03(a) of the Basic Plan Document, if
Catch-Up Contributions are selected below, the Plan's deferral limit is 75%,
unless the Employer elects an alternative deferral limit in Subsection
1.07(a)(l)(A) below. If Catch-Up Contributions are selected below, and the
Employer has specified a percentage in Subsection 1.07(a)(l)(A) that is less
than 75%, a Participant eligible to make Catch-Up Contributions shall (subject
to the statutory limits in Treasury Regulation Section lA14-1(b)(l)(i» in any
event be permitted to contribute in excess of the specified deferral limit up to
100% of the Participant's "effectively available Compensation" (i.e.,
Compensation available after other withholding), as required by Treasury
Regulation Section 1.414(v)-1(e)(1)(ii)(B).
(1) Regular Contributions - The Employer shall make a Deferral Contribution in
accordance with Section 5.03 of the Basic Plan Document on behalf of each
Participant who has an executed salary reduction agreement in effect with the
Employer for the payroll period in question. Such Deferral Contribution shall
not exceed the deferral limit specified in Subsection 5.03(a) of the Basic Plan
Document or in Subsection 1.07(aXl)(A) below, as applicable. Check and complete
the appropriate box(es), if any.
(A) þ    The deferral limit is 60 % (must be a whole number multiple of one
percent) of Compensation. (Unless a different deferral limit is specified, the
deferral limit shall be 75%. If Option 1.07(a)(4), Catch-Up Contributions, is
selected




--------------------------------------------------------------------------------




below, complete only if deferral limit is other than 75%.)
(B)o Instead of specifying a percentage of Compensation, a Participant's salary
reduction agreement may specify a dollar amount to be contributed each payroll
period, provided such dollar amount does not exceed the maximum percentage of
Compensation specified in Subsection 5.03(a) of the Basic Plan Document or in
Subsection 1.07(a)(1)(A) above, as applicable.
(C) A Participant may increase or decrease, on a prospective basis, his salary
reduction agreement percentage or, if Roth 401(k) Contributions are selected in
Subsection 1.07(aX5) below, the portion of his Deferral Contributions designated
as Roth 401(k) Contributions (check one):
(i) þ     as of the beginning of each payroll period.
(ii) o as of the first day of each month.
(iii)o as of each Entry Date. (Do not select if immediate entry is elected with
respect to Deferral Contributions in Subsection 1.04(e).)
Note: Notwithstanding the Employer's election hereunder, if Option 1.l1(a)(3),
401(k) Safe Harbor Matching Employer Contributions, or Option 1.12(a)(3), 401(k)
Safe Harbor Formula, with respect to Nonelective Employer Contributions is
checked, the Plan provides that an Active Participant may change his salary
reduction agreement percentage for the Plan Year within a reasonable period (not
fewer than 30 days) of receiving the notice described in Section 6.09 of the
Basic Plan Document.
(D) A Participant may revoke, on a prospective basis, a salary reduction
agreement at any time upon proper notice to the Administrator but in such case
may not file a new
(i) o the beginning of the next payroll period.
(ii) o the first day of the next month
(iii) þ    the next Entry Date. (Do not select if immediate entry is elected
with respect to Deferral Contributions in Subsection 1.04(e).)
(2) o Additional Deferral Contributions - The Employer shall allow a Participant
upon proper notice and approval to enter into a special salary reduction
agreement to make additional Deferral Contributions in an amount up to 100% of
their effectively available Compensation for the payroll period(s) designated by
the Employer.
(3) þ    Bonus Contributions - The Employer shall allow a Participant upon
proper notice and approval to enter into a special salary reduction agreement to
make Deferral Contributions in an amount up to 100% of any Employer paid cash
bonuses designated by the Employer on a uniform and nondiscriminatory basis that
are made for such Participants during the Plan Year. The Compensation definition
elected by the Employer in Subsection l.05(a) must include bonuses if bonus
contributions are permitted. Unless a Participant has entered into a special
salary reduction agreement with respect to bonuses, the percentage deferred from
any Employer paid cash bonus shall be (check (A) or (B) below):
(A) o Zero.
(B) þ    The same percentage elected by the Participant for his regular
contributions in accordance with Subsection 1.07(a)(I) above or deemed to have
been elected by the Participant in accordance with Option 1.07(a)(6) below.
Note: A Participant's contributions under Subsection 1.07(aX2) and/or (3) may
not cause the Participant to exceed the percentage limit specified by the
Employer in Subsection l.07(a)(1)(A) for the full Plan Year. If the
Administrator anticipates that the Plan will not satisfy the "ADP" and/or "ACP"
test for the year, the Administrator may reduce the rate of Deferral
Contributions of Participants who are Highly Compensated Employees to an amount
objectively determined by the Administrator to be necessary to satisfy the "ADP"
and/or "ACP" test.
(4) Catch-Up Contributions - The following Participants who have attained or are
expected to attain age 50 before the close of the calendar year will be
permitted to make Catch-Up Contributions to the Plan, as described in Subsection
5.03(a) of the Basic Plan Document:
(A) þ All such Participants.




--------------------------------------------------------------------------------




(B) o All such Participants except those covered by a collective-bargaining
agreement under which retirement benefits were a subject of good faith
bargaining unless the bargaining agreement specifically provides for Catch-Up
Contributions to be made on behalf of such Participants.
Note: The Employer must not select Option 1.07(a)(4) above unless all
"applicable plans" (except any plan that is qualified under Puerto Rican law or
that covers only employees who are covered by a collective bargaining agreement
under which retirement benefits were a subject of good faith bargaining)
maintained by the Employer and by any other employer that is treated as a single
employer with the Employer under Code Section 414(b), (c), (m), or (0) also
permit Catch-Up Contributions in the same dollar amount. An "applicable plan" is
any 401(k) plan or any SIMPLE IRA plan, SEP, plan or contract that meets the
requirements of Code Section 403(b), or Code Section 457 eligible governmental
plan that provides for elective deferrals.
(5) o Roth 401(k) Contributions. Participants shall be permitted to irrevocably
designate pursuant to Subsection 5.03(b) of the Basic Plan Document that a
portion or all of the Deferral Contributions made under this Subsection 1.07(a)
are Roth 401(k) Contributions that are includable in the Participant's gross
income at the time deferred.
(6) þ    Automatic Enrollment Contributions. Beginning on the effective date of
this paragraph (6) (the "Automatic Enrollment Effective Date") and subject to
the remainder of this paragraph unless an Eligible Employee affirmatively elects
otherwise, his Compensation will be reduced by .3.% (the "Automatic Enrollment
Rate"), such percentage to be increased in accordance with Option 1.07(b) (if
applicable), for each payroll period in which he is an Active Participant,
beginning as indicated in Subsection 1.07(a)(6)(A) below, and the Employer will
make a pre-tax Deferral Contribution in such amount on the Participant's behalf
in accordance with the provisions of Subsection S.03(c) of the Basic Plan
Document (an "Automatic Enrollment Contribution").
(A) With respect to an affected Participant, Automatic Enrollment Contributions
will begin as soon as administratively feasible on or after ( check one):
(i) þ    The Participant's Entry Date.
(ii) o __ (minimum of 30) days following the Participant's date of hire, but no
sooner than the Participant's Entry Date.
Within a reasonable period ending no later than the day prior to the date
Compensation subject to the reduction would otherwise become available to the
Participant, an Eligible Employee may make an affirmative election not to have
Automatic Enrollment Contributions made on his behalf. If an Eligible Employee
makes no such affirmative election, his Compensation shall be reduced and
Automatic Enrollment Contributions will be made on his behalf in accordance with
the provisions of this paragraph (6), and Option 1.07(b) if applicable, until
such Active Participant elects to change or revoke such Deferral Contributions
as provided in Subsection 1.07(a)(J)(C) or (D). Automatic Enrollment
Contributions shall be made only on behalf of Active Participants who are first
hired by the Employer on or after the Automatic Enrollment Effective Date and do
not have a Reemployment Commencement Date, unless otherwise provided below.
(B) þ    Additionally, unless such affected Participant affirmatively elects
otherwise within the reasonable period established by the Plan Administrator,
Automatic Enrollment Contributions will be made with respect to the Employees
described below. (Check all that apply.)
(i) o Inclusion of Previously Hired Employees. On the later of the date
specified in Subsection 1.07(a)(6)(A) with regard to such Eligible Employee or
as soon as administratively feasible on or after the 30th day following the
Notification Date specified in Subsection 1.07(a)(6)(B)(i)(I) below, Automatic
Enrollment Contributions will begin for the following Eligible Employees who
were hired before the Automatic Enrollment Effective Date and have not had a
Reemployment Commencement Date. (Complete (I), check (II) or (Ill), and complete
(IV), if applicable.)
(I) Notification Date: ____. (Date must be on or after the Automatic Enrollment
Effective Date.)
(II) o Unless otherwise elected in Subsection 1.07(a)(6)(B)(i)(IV) below, all
such Employees who have never had a Deferral Contribution election in place.
(III) o Unless otherwise elected in Subsection 1.07(a)(6)(B)(i)(IV) below, all
such Employees who have never had a Deferral Contribution election in place and
were hired by the Employer before the Automatic Enrollment Effective Date, but
on or after the following date: __ .
(IV) o In addition to the group of Employees elected in Subsection
1.07(a)(6)(B)(i)(II) or (Ill) above, any Employee described in Subsection
1.07(a)(6)(B)(i)(II) or (III) above, as applicable, even if he has had a
Deferral




--------------------------------------------------------------------------------




Contribution election in place previously, provided he is not suspended from
making Deferral Contributions pursuant to the Plan and has a deferral rate of
zero on the Notification Date.
(ii) þ     Inclusion of Rehired Employees. Unless otherwise stated herein, each
Eligible Employee having a Reemployment Commencement Date on the date indicated
in Subsection l.07(a)(6)(A) above. If Subsection 1.07(a)(6)(B)(i)(III) is
selected, only such Employees with a Reemployment Commencement on or after the
date specified in Subsection 1.07(a)(6)(B)(i)(III) will be automatically
enrolled. If Subsection 1.07(a)(6)(B)(i) is not selected, only such Employees
with a Reemployment Commencement on or after the Automatic Enrollment Effective
Date will be automatically enrolled. If Subsection l.07(a)(6)(A)(ii) has been
elected above, for purposes of Subsection 1.07(a)(6)(A) only, such Employee's
Reemployment Commencement Date will be treated as his date of hire.
(b) Automatic Deferral Increase: (Choose only if Automatic Enrollment
Contributions are selected in Option J.07(a)(6) above) - Unless an Eligible
Employee affirmatively elects otherwise after receiving appropriate notice,
Deferral Contributions for each Active Participant having Automatic Enrollment
Contributions made on his behalf shall be increased annually by the whole
percentage of Compensation stated in Subsection l.07(b)(1) below until the
deferral percentage stated in Subsection 1.07(a)(1) is reached (except that the
increase will be limited to only the percentage needed to reach the limit stated
in Subsection 1.07(a)(1), if applying the percentage in Subsection 1.07(bXl)
would exceed the limit stated in Subsection 1.07(a)(I», unless the Employer has
elected a lower percentage limit in Subsection 1.07(b)(2) below.
(1) Increase by __ % (not to exceed 10%) of Compensation. Such increased
Deferral Contributions shall be pre-tax Deferral Contributions.
(2) o Limited to % of Compensation (not to exceed the percentage indicated in
Subsection 1.07(a)(I».
(3) Notwithstanding the above, the automatic deferral increase shall not apply
to a Participant within the first six months following the date upon which
Automatic Enrollment Contributions begin for such Participant.
1.08 EMPLOYEE CONTRIBUTIONS (AFTER TAX CONTRIBUTIONS)
(a) o Frozen Employee Contributions - Participants may not currently make
after-tax Employee Contributions to the Plan, but the Employer does maintain
frozen Employee Contributions Accounts.
1.09 ROLLOVER CONTRIBUTIONS
(a) þ    Rollover Contributions - Employees may roll over eligible amounts from
other qualified plans to the Plan subject to the additional following
requirements:
(1) o The Plan will not accept rollovers of after-tax employee contributions.
(2) þ    The Plan will not accept rollovers of designated Roth contributions.
(Must be selected if Roth 401(k) Contributions are not elected in Subsection
1.07(a)(5).)
1.10 QUALIFIED NONELECTIVE EMPLOYER CONTRIBUTIONS
(a) Qualified Nonelective Employer Contributions - If any of the following
Options is checked: 1.07(a), Deferral Contributions, or 1.11(a), Matching
Employer Contributions, the Employer may contribute an amount which it
designates as a Qualified Nonelective Employer Contribution to be included in
the "ADP" or "ACP" test. Unless otherwise provided below, Qualified Nonelective
Employer Contributions shall be allocated to all Participants who were eligible
to participate in the Plan at any time during the Plan Year and are Non-Highly
Compensated Employees in the ratio which each such Participant's "testing
compensation", as defined in Subsection 6.01(r) of the Basic Plan Document, for
the Plan Year bears to the total of all such Participants' "testing
compensation" for the Plan Year.
(1) o Qualified Nonelective Employer Contributions shall be allocated only among
those Participants who are Non-Highly Compensated Employees and are designated
by the Employer as eligible to receive a Qualified Nonelective Employer
Contribution for the Plan Year. The amount of the Qualified Nonelective Employer
Contribution allocated to each such Participant shall be as designated by the
Employer, but not in excess of the "regulatory maximum." The "regulatory
maximum" means 5% (10% for Qualified Nonelective Contributions made in
connection with the Employer's obligation to pay prevailing wages under the
Davis-Bacon Act) of the "testing compensation" for such Participant for the Plan
Year. The "regulatory maximum" shall apply separately with respect to Qualified
Nonelective Contributions to be included in the "ADP" test and Qualified
Nonelective Contributions to be included in the "ACP" test. (Cannot be selected
if the Employer has elected prior year testing in Subsection 1.06(a)(2).)




--------------------------------------------------------------------------------




1.11 MATCHING EMPLOYER CONTRIBUTIONS
(a) þ    Matching Employer Contributions - The Employer shall make Matching
Employer Contributions on behalf of each of its "eligible" Participants as
provided in this Section 1.11. For purposes of this Section 1.11, an "eligible"
Participant means any Participant who is an Active Participant during the
Contribution Period and who satisfies the requirements of Subsection 1.11 ( e)
or Section 1.13. (Check one):
(1)þ Non-Discretionary Matching Employer Contributions - The Employer shall make
a Matching Employer Contribution on behalf of each "eligible" Participant in an
amount equal to the following percentage of the eligible contributions made by
the "eligible" Participant during the Contribution Period (complete all that
apply):
(A) þ    Flat Percentage Match:
(i) 50% to all "eligible" Participants
(B) o Tiered Match: __ % of the first % of the "eligible" Participant's
Compensation contributed to the Plan,
__ % of the next % of the "eligible" Participant's Compensation contributed to
the Plan,
__ % of the next % of the "eligible" Participant's Compensation contributed to
the Plan.
Note: The group of "eligible" Participants benefiting under each match rate must
satisfy the nondiscriminatory coverage requirements of Code Section 410(b).
(C) þ    Limit on Non-Discretionary Matching Employer Contributions (check the
appropriate Box(es)):
(i) þ    Contributions in excess of 5% of the "eligible" Participant's
Compensation for the Contribution Period shall not be considered for
non-discretionary Matching Employer Contributions.
Note: If the Employer elected a percentage limit in (i) above and requested the
Trustee to account separately for matched and unmatched Deferral and/or Employee
Contributions made to the Plan, the non-discretionary Matching Employer
Contributions allocated to each "eligible" Participant must be computed, and the
percentage limit applied, based upon each payroll period.
    (ii) o Matching Employer Contributions for each "eligible" Participant for
each Plan Year shall be limited to $__ .
(2) o Discretionary Matching Employer Contributions - The Employer may make a
discretionary Matching Employer Contribution on behalf of each "eligible"
Participant in accordance with Section 5.08 of the Basic Plan Document in an
amount equal to a percentage of the eligible contributions made by each
"eligible" Participant during the Contribution Period. Discretionary Matching
Employer Contributions may be limited to match only contributions up to a
specified percentage of Compensation or limit the amount of the match to a
specified dollar amount.
Note: If the Matching Employer Contribution made in accordance with this
Subsection 1.11(a)(2) matches different percentages of contributions for
different groups of "eligible" Participants, it may need to be tested to show
that it meets the requirements of Code Section 401 (a)(4), nondiscrimination in
benefits, rights, and features.
(A) o 4% Limitation on Discretionary Matching Employer Contributions for Deemed
Satisfaction of "ACP" Test - In no event may the dollar amount of the
discretionary Matching Employer Contribution made on an "eligible" Participant's
behalf for the Plan Year exceed 4% of the "eligible" Participant's Compensation
for the Plan Year. (Only if Option 1.12(a)(3), 401(k) Safe Harbor Formula, with
respect to Nonelective Employer Contributions is checked.)
(3) o 401(k) Safe Harbor Matching Employer Contributions - If the Employer
elects one of the safe harbor formula Options provided in the 401(k) Safe Harbor
Matching Employer Contributions Addendum to the Adoption Agreement and provides
written notice each Plan Year to all Active Participants of their rights and
obligations under the Plan, the Plan shall be deemed to satisfy the "ADP" test
and, under certain circumstances, the "ACP" test. (Only if Option 1.07(a),
Deferral Contributions is checked.)
(b) o Additional Matching Employer Contributions - The Employer may at Plan Year
end make an additional Matching Employer Contribution on behalf of each
"eligible" Participant in an amount equal to a percentage of the eligible
contributions made by each "eligible" Participant during the Plan Year. (Only if
Option 1.11(a)(1) or (3) is checked.) The additional Matching Employer
Contribution may be limited to match only contributions up to a specified
percentage of Compensation or limit the




--------------------------------------------------------------------------------




amount of the match to a specified dollar amount.
Note: If the additional Matching Employer Contribution made in accordance with
this Subsection 1.11(b) matches different percentages of contributions for
different groups of "eligible" Participants, it may need to be tested to show
that it meets the requirements of Code Section 401(a)(4), nondiscrimination in
benefits, rights, and features.
(1)
o 4% Limitation on additional Matching Employer Contributions for Deemed
Satisfaction of "ACP" Test - In no event may the dollar amount of the additional
Matching Employer Contribution made on an "eligible" Participant's behalf for
the Plan Year exceed 4% of the "eligible" Participant's Compensation for the
Plan Year. (Only if Option 1.11(a)(3), 401(k) Safe Harbor Formula, with respect
to Nonelective Employer Contributions is checked.)



Note: If the Employer elected Option 1. 11(a)(3), 401(k) Safe Harbor Matching
Employer Contributions, above and wants to be deemed to have satisfied the "ADP"
test, the additional Matching Employer Contribution must meet the requirements
of Section 6.09 of the Basic Plan Document. In addition to the foregoing
requirements, if the Employer elected Option 1.11(a)(3), 40l(k) Safe Harbor
Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor
Formula, with respect to Nonelective Employer Contributions, and wants to be
deemed to have satisfied the "ACP" test with respect to Matching Employer
Contributions for the Plan Year, the eligible contributions matched may not
exceed the limitations in Section 6.10 of the Basic Plan Document.
(c) Contributions Matched - The Employer matches the following contributions
(check appropriate box/esj):
(1) Deferral Contributions - Deferral Contributions made to the Plan are matched
at the rate specified in this Section 1.11. Catch-Up Contributions are not
matched unless the Employer elects Option 1.11(c)(1)(A) below.
(A) o Catch-Up Contributions made to the Plan pursuant to Subsection l.07(a)(4)
are matched at the rates specified in this Section 1.11.
Note: Notwithstanding the above, if the Employer elected Option 1.11(a)(3),
40l(k) Safe Harbor Matching Employer Contributions, Deferral Contributions shall
be matched at the rate specified in the 40l(k) Safe Harbor Matching Employer
Contributions Addendum to the Adoption Agreement without regard to whether they
are Catch-Up Contributions.
(d) Contribution Period for Matching Employer Contributions - The Contribution
Period for purposes of calculating the amount of Matching Employer Contributions
is:
(1) o each calendar month.
(2) o each Plan Year quarter.
(3) o each Plan Year.
(4) þ    each payroll period.
The Contribution Period for additional Matching Employer Contributions described
in Subsection 1.11(b) is the Plan Year.
Note: If Matching Employer Contributions are made more frequently than for the
Contribution Period selected above, the Employer must calculate the Matching
Employer Contribution required with respect to the full Contribution Period,
taking into account the "eligible" Participant's contributions and Compensation
for the full Contribution Period, and contribute any additional Matching
Employer Contributions necessary to "true up" the Matching Employer Contribution
so that the full Matching Employer Contribution is made for the Contribution
Period.
(e) Continuing Eligibility Requirement(s) - A Participant who is an Active
Participant during a Contribution Period and makes eligible contributions during
the Contribution Period shall only be entitled to receive Matching Employer
Contributions under Section 1.11 for that Contribution Period if the Participant
satisfies the following requirement(s) (Check the appropriate box(es). Options
(3) and (4) may not be elected together; Option (5) may not be elected with
Option (2), (3), or (4); Options (2), (3), (4), (5), and (7) may not be elected
with respect to Matching Employer Contributions if Option 1.11(a)(3), 401(k)
Safe Harbor Matching Employer Contributions, is checked or if Option 1.12(a)(3),
40l(k) Safe Harbor Formula, with respect to Nonelective Employer Contributions
is checked and the Employer intends to satisfy the Code Section 401(m)(11) safe
harbor with respect to Matching Employer Contributions):
(1) þ    No requirements




--------------------------------------------------------------------------------




(2) o Is employed by the Employer or a Related Employer on the last day of the
Contribution Period
(3) o Earns at least 501 Hours of Service during the Plan Year. (Only if the
Contribution Period is the Plan Year.)
4) o Earns at least (not to exceed 1,000) Hours of Service during the Plan Year.
(Only if the Contribution Period is the Plan Year.)
(5) o Either earns at least 501 Hours of Service during the Plan Year or is
employed by the Employer or a Related Employer on the last day of the Plan Year.
(Only if the Contribution Period is the Plan Year.)
(6) o Is not a Highly Compensated Employee for the Plan Year.
(7) o Is not a partner or a member of the Employer, if the Employer is a
partnership or an entity taxed as a partnership.
Note: If Option (2), (3), (4), or (5) is adopted during a Contribution Period,
such Option shall not become effective until the first day of the next
Contribution Period. Matching Employer Contributions attributable to the
Contribution Period that are funded during the Contribution Period shall not be
subject to the eligibility requirements of Option (2), (3), (4), or (5). If
Option (2), (3), (4), (5), or (7) is elected with respect to any Matching
Employer Contributions and if Option 1.12(a)(3), 401(k) Safe Harbor Formula, is
also elected, the Plan will not be deemed to satisfy the "ACP" test in
accordance with Section 6.10 of the Basic Plan Document and will have to pass
the "ACP" test each year.
(f) o Qualified Matching Employer Contributions - Prior to making any Matching
Employer Contribution hereunder (other than a 40l(k) Safe Harbor Matching
Employer Contribution), the Employer may designate all or a portion of such
Matching Employer Contribution as a Qualified Matching Employer Contribution
that may be used to satisfy the "ADP" test on Deferral Contributions and
excluded in applying the "ACP" test on Employee and Matching Employer
Contributions. Unless the additional eligibility requirement is selected below,
Qualified Matching Employer Contributions shall be allocated to all Participants
who were Active Participants during the Contribution Period and who meet the
continuing eligibility requirement(s) described in Subsection 1.11(e) above for
the type of Matching Employer Contribution being characterized as a Qualified
Matching Employer Contribution.
(1) o To receive an allocation of Qualified Matching Employer Contributions a
Participant must also be a Non-Highly Compensated Employee for the Plan Year.
Note: Qualified Matching Employer Contributions may not be excluded in applying
the "ACP" test for a Plan Year if the Employer elected Option 1.11(a)(3), 401(k)
Safe Harbor Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe
Harbor Formula, with respect to Nonelective Employer Contributions, and the
"ADP" test is deemed satisfied under Section 6.09 of the Basic Plan Document for
such Plan Year.
1.12 NONELECTIVE EMPLOYER CONTRIBUTIONS
If (a) or (b) is elected below, the Employer may make Nonelective Employer
Contributions on behalf of each of its "eligible" Participants in accordance
with the provisions of this Section l.12. For purposes of this Section 1.12, an
"eligible" Participant means a Participant who is an Active Participant during
the Contribution Period and who satisfies the requirements of Subsection 1.12(d)
or Section 1.13.
Note: An Employer may elect both a fixed formula and a discretionary formula. If
both are selected, the discretionary formula shall be treated as an additional
Nonelective Employer Contribution and allocated separately in accordance with
the allocation formula selected by the Employer.
(a) o Fixed Formula (check one or more):
(1) o Fixed Percentage Employer Contribution - For each Contribution Period, the
Employer shall contribute for each "eligible" Participant a percentage of such
"eligible" Participant's Compensation equal to):
(A) __ % (not to exceed 25%) to all "eligible" Participants.
Note: The allocation formula in Option 1.12(a)(1)(A) above generally satisfies a
design-based safe harbor pursuant to the regulations under Code Section
401(a)(4).
(2)
o Fixed Flat Dollar Employer Contribution - The Employer shall contribute for
each "eligible" Participant an





--------------------------------------------------------------------------------




amount equal to:
(A) $__ to all "eligible" Participants. (Complete (i) below).
(i) The contribution amount is based on an "eligible" Participant's service for
the following period (check one of the following):
(I) o Each paid hour.
(II) o Each Plan Year.
(III) o Other: (must be a period within the Plan Year that does not exceed one
week and is uniform with respect to all "eligible" Participants).
Note: The allocation formula in Option 1.12(a)(2)(A) above generally satisfies a
design-based safe harbor pursuant to the regulations under Code Section
401(a)(4).
(3)
o 401(k) Safe Harbor Formula - The Nonelective Employer Contribution specified
in the 401(k) Safe Harbor Nonelective Employer Contributions Addendum is
intended to satisfy the safe harbor contribution requirements under Sections
401(k) and 401(m) of the Code such that the "ADP" test (and, under certain
circumstances, the "ACP" test) is deemed satisfied. Please complete the 401(k)
Safe Harbor Nonelective Employer Contributions Addendum to the Adoption
Agreement. (Choose only if Option 1.07(a), Deferral Contributions is checked.)



(a)
o Discretionary Formula - The Employer may decide each Contribution Period
whether to make a discretionary Nonelective Employer Contribution on behalf of
"eligible" Participants in accordance with Section 5.10 of the Basic Plan
Document.



(1)
o Non-Integrated Allocation Formula - In the ratio that each "eligible"
Participant's Compensation bears to the total Compensation paid to all
"eligible" Participants for the Contribution Period.

(2)
o Integrated Allocation Formula - As (1) a percentage of each "eligible"
Participant's Compensation plus (2) a percentage of each "eligible"
Participant's Compensation in excess of the "integration level" as defined
below. The percentage of Compensation in excess of the "integration level" shall
be equal to the lesser of the percentage of the "eligible" Participant's
Compensation allocated under (1) above or the "permitted disparity limit" as
defined below.



Note: An Employer that has elected Option 1.12(a)(3), 401(k) Safe Harbor
Formula, may not take Nonelective Employer Contributions made to satisfy the
401(k) safe harbor into account in applying the integrated allocation formula
described above.
(A) "Integration level" means the Social Security taxable wage base for the Plan
Year, unless the Employer elects a lesser amount in (i) or (ii) below.
(i) _% (not to exceed 100%) of the Social Security taxable wage base for the
Plan Year, or
(ii) $_ (not to exceed the Social Security taxable wage base).
"Permitted disparity limit" means the percentage provided by the following
table:


The “Integration Level” is ___% of the Taxable Wage Base
The “Permitted Disparity Limit” is:
20% or less
5.7%
More than 20% but not more than 80%
4.3%
More than 80%, but less than 100%
5.4%
100%
5.7%

Note: An Employer who maintains any other plan that provides for Social Security
Integration (permitted disparity) may not elect Option 1.l2(b)(2).




--------------------------------------------------------------------------------




(c) Contribution Period for Nonelective Employer Contributions - The
Contribution Period for purposes of calculating the amount of Nonelective
Employer Contributions is the Plan Year.
(d) Continuing Eligibility Requirements) - A Participant shall only be entitled
to receive Nonelective Employer Contributions for a Plan Year under this Section
1.12 if the Participant is an Active Participant during the Plan Year and
satisfies the following requirement(s) (Check the appropriate box(es) - Options
(3) and (4) may not be elected together; Option (5) may not be elected with
Option (2), (3), or (4); Options (2), (3), (4), (5), and (7) may not be elected
with respect to Nonelective Employer Contributions under the fixed formula if
Option 1.12(a)(3), 401(k) Safe Harbor Formula, is checked):
(1) o No requirements.
(2) o Is employed by the Employer or a Related Employer on the last day of the
Contribution Period.
(3) o Earns at least 501 Hours of Service during the Plan Year. (Only if the
Contribution Period is the Plan Year.)
(4) o Earns at least (not to exceed 1,000) Hours of Service during the Plan
Year. (Only if the Contribution Period is the Plan Year.)
(5) o Either earns at least 501 Hours of Service during the Plan Year or is
employed by the Employer or a Related Employer on the last day of the Plan Year.
(Only if the Contribution Period is the Plan Year.)
(6) o Is not a Highly Compensated Employee for the Plan Year.
(7) o Is not a partner or a member of the Employer, if the Employer is a
partnership or an entity taxed as a partnership.
Note: If Option (2) (3), (4), or (5) is adopted during a Contribution Period,
such Option shall not become effective until the first day of the next
Contribution Period. Nonelective Employer Contributions attributable to the
Contribution Period that are funded during the Contribution Period shall not be
subject to the eligibility requirements of Option (2), (3), (4), or (5).
1.13 EXCEPTIONS TO CONTINUING ELIGIBILITY REQUIREMENTS
Death, Disability, and Retirement Exceptions - All Participants who become
disabled, as defined in Section 1.15, retire, as provided in Subsection 1.14(a),
(b), or (c), or die are exempted from any last day or Hours of Service
requirement.
1.14 RETIREMENT
(a) The Normal Retirement Age under the Plan is (check one);
(1)þ     age 65
(2) o age __ (specify between 55 and 64).
(3) o later of age (not to exceed 65) or the (not to exceed 5th) anniversary of
the Participant's Employment Commencement Date.
(b) þ    The Early Retirement Age is the date the Participant attains age 55.0
(specify 55 or greater) and completes 0 years of Vesting Service.
Note: If this Option is elected, Participants who are employed by the Employer
or a Related Employer on the date they reach Early Retirement Age shall be 100%
vested in their Accounts under the Plan.
(c) þ    A Participant who becomes disabled, as defined in Section 1.15, is
eligible for disability retirement.
Note: If this Option is elected, Participants who are employed by the Employer
or a Related Employer on the date they become disabled shall be 100% vested in
their Accounts under the Plan. Pursuant to Section 11.03 of the Basic Plan
Document, a Participant is not considered to be disabled until he terminates his
employment with the Employer.
1.15 DEFINITION OF DISABLED
A Participant is disabled if he/she meets any of the requirements selected below
(check the appropriate box(esj):
(a)
o The Participant satisfies the requirements for benefits under the Employer's
long-term disability plan.





--------------------------------------------------------------------------------






(b)
þ    The Participant satisfies the requirements for Social Security disability
benefits.



(c) þ    Thec Participant is determined to be disabled by a physician approved
by the Employer.


1.16 VESTING
A Participant's vested interest in Matching Employer Contributions and/or
Nonelective Employer Contributions, other than 401(k) Safe Harbor Matching
Employer and/or 401(k) Safe Harbor Nonelective Employer Contributions elected in
Subsection 1.11(a)(3) or 1.12(a)(3), shall be based upon his years of Vesting
Service and the schedule selected in Subsection 1.16(c) below, except as
provided in Subsection 1.16(d) or (e) below and the Vesting Schedule Addendum to
the Adoption Agreement or as provided in Subsection 1.22c.
(a)
o When years of Vesting Service are determined, the elapsed time method shall be
used

(b)
þ Years of Vesting Service shall exclude service prior to the Plan's original
Effective Date as listed in Subsection 1.01(g)(1) or Subsection 1.01(g)(2), as
applicable.

(c) þ Vesting Schedule(s)
(1) o Nonelective Employer Contributions (check one)
(A) þ N/A - No Nonelective Employer Contributions other than 401(k) Safe Harbor
Nonelective Employer Contributions
(B) o 100% Vesting immediately
(C) o 3 year cliff (see C below)
(D) o 6 year graduated
(E) o Other vesting (complete E1 below)
(2) Matching Employer Contributions (check one):
(A) o N/A - No Nonelective Employer Contributions other than 401(k) Safe Harbor
Matching Employer Employer Contributions
(B) o 100% Vesting immediately
(C) o 3 year cliff (see C below)
(D) o 6 year graduated (see D below)
(E) þ Other vesting (complete E2 below)


Years of Vesting Service
C
D
E1
E2
—
—%
—%
____%
—%
1
—%
—%
____%
20%
2
—%
20%
____%
40%
3
100%
40%
____%
60%
4
100%
60%
____%
80%
5
100%
80%
____%
100%
6
100%
100%
____%
100%







--------------------------------------------------------------------------------




Note: A schedule elected under El or E2 above must be at least as favorable as
one of the schedules in C or D above.
Note: If the vesting schedule is amended and a Participant's vested interest
calculated using the amended vesting schedule is less in any year than the
Participant's vested interest calculated under the Plan's vesting schedule in
effect immediately before the amendment, the amended vesting schedule shall
apply only to Employees hired on or after the effective date of the amendment.
Please select paragraph (e) below and complete Section (b) of the Vesting
Schedule Addendum to the Adoption Agreement describing the vesting schedule in
effect for Employees hired before the effective date of the amendment.
Note: If the vesting schedule is amended, the amended vesting schedule shall
apply only to Participants who are Active Participants on or after the effective
date of the amendment not subject to the prior vesting schedule as provided in
the preceding Note. Participants who are not Active Participants on or after
that date shall be subject to the prior vesting schedule. Please select
paragraph (e) below and complete Section (b) of the Vesting Schedule Addendum to
the Adoption Agreement describing the prior vesting schedule.
(d) o A less favorable vesting schedule than the vesting schedule selected in
1.16(c)(2) above applies to Matching Employer Contributions made for Plan Years
beginning before the EGTRRA effective date. Please complete Section (a) of the
Vesting Schedule Addendum to the Adoption Agreement. A vesting schedule or
schedules different from the vesting schedulers) selected above applies to
certain Participants. Please complete Section (b) of the Vesting Schedule
Addendum to the Adoption Agreement.
1.17 PREDECESSOR EMPLOYER SERVICE
(a) þ    Service for purposes of eligibility in Subsection 1.04(b) and vesting
in Subsection 1.16 of this Plan shall include service with the following
predecessor employer(s):
Zephyr Insurance Company, Inc.
Traveler's Indemnity Co. (on behalf of Mendota Insurance)
American Service Investment
Walshire Insurance
Southern United
Hamilton Risk
UCC Corporation
Avalon Risk Management
ARM Insurance Agency of Mass.
American Country Holding
American Country Insurance Inc.
Universal Casualty Company
Auto Body Tech Inc.
American Service Insurance Co.
Consolidated Insurance Management Co.
Lincoln General Insurance Co.
Southern United Fire Insurance Company
RPC Insurance Agency, LLC
Assigned Risk Solutions, LID




--------------------------------------------------------------------------------




Kingsway America, Inc.
1.18 PARTICIPANT LOANS
a) þ Participant loans are allowed in accordance with Article 9 and Joan
procedures outlined in the Service Agreement
1.19 IN-SERVICE WITHDRAWALS
Participants may make withdrawals prior to termination of employment under the
following circumstances (check the appropriate box(es)):
(a) þ Hardship Withdrawals - Hardship withdrawals shall be allowed in accordance
with Section 10.05 of the Basic Plan Document, subject to a $500 minimum amount.
(1) Hardship withdrawals will be permitted from:
(A) þ A Participant's Deferral Contributions Account only.
(B) o The Accounts specified in the In-Service Withdrawals Addendum. Please
complete Section (a) in In-Service Withdrawals Addendum.
(b) þ Age 59 1/2 - Participants shall be entitled to receive a distribution of
all or any portion of the following Accounts upon attainment of age 59112 (check
one):
(1) o Deferral Contributions Account.
(2) þ All vested Account balances.
(c) Withdrawal of Employee Contributions and Rollover Contributions
(1) Employee Contributions may be withdrawn in accordance with Section 10.02 of
the Basic Plan Document at any time.
(2) Rollover Contributions may be withdrawn in accordance with Section 10.03 of
the Basic Plan Document at any time.
(d) o Protected In-Service Withdrawal Provisions - Check if the Plan was
converted by plan amendment or received transfer contributions from another
defined contribution plan, and benefits under the other defined contribution
plan were payable as (check the appropriate box(es)):
(1) o an in-service withdrawal of vested amounts attributable to Employer
Contributions maintained in a Participant's Account (check (A) and/or (B)):
(A) o for at least __ (24 or more) months.
(B) o after the Participant has at least 60 months of participation.
(2) o another in-service withdrawal option that is a "protected benefit" under
Code Section 411(d)(6). Please complete the In-Service Withdrawals Addendum to
the Adoption Agreement identifying the in-service withdrawal option(s).
1.20 FORM OF DISTRIBUTIONS
Subject to Section 13.01,13.02 and Article 14 of the Basic Plan Document,
distributions under the Plan shall be paid as provided below. (Check the
appropriate box(es).)
(a) Lump Sum Payments - Lump sum payments are always available under the Plan.
(b) þ Installment Payments - Participants may elect distribution under a
systematic withdrawal plan (installments).
(c) o Annuities (Check if the Plan is retaining any annuity form(s) of payment.)
(1)
An annuity form of payment is available under the Plan for the following
reason(s) (check (A) and/or (B), as applicable):





--------------------------------------------------------------------------------




(A) o As a result of the Plan's receipt of a transfer of assets from another
defined contribution plan or pursuant to the Plan terms prior to the Adoption
Agreement Effective Date specified in Subsection 1.01(g)(1), benefits were
previously payable in the form of an annuity that the Employer elects to
continue to be offered as a form of payment under the Plan.
(B) o The Plan received a transfer of assets from a plan that was subject to the
minimum funding requirements of Code Section 412 and therefore an annuity form
of payment is a protected benefit under the Plan in accordance with Code Section
411(d)( 6).
(2) The normal form of payment under the Plan is (check (A) or (B):
(A) o A lump sum payment.
(i) Optional annuity forms of payment (check (I) and/or (II), as applicable).
(Must check and complete (I) if a life annuity is one of the optional annuity
forms of payment under the Plan.)
(I) o A married Participant who elects an annuity form of payment shall receive
a qualified joint and __ % (at least 50% but not more than 100%) survivor
annuity. An unmarried Participant shall receive a single life annuity.
The qualified preretirement survivor annuity provided to the spouse of a married
Participant who elects an annuity form of payment is purchased with __ % (at
least 50%) of the Participant's Account.
(II) o Other annuity form(s) of payment. Please complete Section (a) of the
Forms of Payment Addendum describing the other annuity form(s) of payment
available under the Plan.
(B) o A life annuity (complete (i) and (ii) and check (iii) if applicable.)
(i) The normal form for married Participants is a qualified joint and __ % (at
least 50% but not more than 100%) survivor annuity. The normal form for
unmarried Participants is a single life annuity.
(ii) The qualified preretirement survivor annuity provided to a Participant's
spouse is purchased with __ % (at least 50%) of the Participant's Account.
(iii) o Other annuity form(s) of payment. Please complete Subsection (a) of the
Forms of Payment Addendum describing the other annuity form(s) of payment
available under the Plan.
(d) o Eliminated Forms of Payment Not Protected Under Code Section 4Il(d)(6).
Check if benefits were payable in a form of payment that is no longer being
offered after either the Adoption Agreement Effective Date specified in
Subsection 1.01(g)(1) or, if forms of payment are being eliminated by a separate
amendment, the amendment effective date indicated on the Amendment Execution
Page.
Note: A life annuity option will continue to be an available form of payment for
any Participant who elected such life annuity payment before the effective date
of its elimination.
(e) Cash Outs and Implementation of Required Rollover Rate
1) þ    If the vested Account balance payable to an individual is less than or
equal to the cash out limit utilized for such individual under Section l3.02 of
the Basic Plan Document, such Account will be distributed in accordance with the
provisions of Section 13.02 or 18.04 of the Basic Plan Document. Unless
otherwise elected below, the cash out limit is $1,000.
(A) þ    The cash out limit utilized for Participants is the maximum cash out
limit permitted under Code Section 411(a)(11)(A) ($5,000 as of January 1, 2005).
Any distribution greater than $1,000 that is made to a Participant without the
Participant's consent before the Participant's Normal Retirement Age (or age 62,
if later) will be rolled over to an individual retirement plan designated by the
Plan Administrator.
1.21 TIMING OF DISTRIBUTIONS
Except as provided in Subsection 1.21(a) or (b) distribution shall be made to an
eligible Participant from his vested interest in his Account as soon as
reasonably practicable following the Participant's request for distribution
pursuant to Article 12 of the Basic Plan Document




--------------------------------------------------------------------------------




(a) Distribution shall be made to an eligible Participant from his vested
interest in his Account as soon as reasonably practicable following the date the
Participant's application for distribution is received by the Administrator, but
in no event later than his Required Beginning Date, as defined in Subsection
2.01(tt).
(b) Preservation of Same Desk Rule - Check if the Employer wants to continue
application of the same desk rule described in Subsection 12.01(b) of the Basic
Plan Document regarding distribution of Deferral Contributions, Qualified
Nonelective Employer Contributions, Qualified Matching Employer Contributions,
401(k) Safe Harbor Matching Employer Contributions, and 401(k) Safe Harbor
Nonelective Employer Contributions. (If any of the above-listed contribution
types were previously distributable upon severance from employment, this Option
may not be selected.)
1.22 TOP HEAVY STATUS
(a) The Plan shall be subject to the Top-Heavy Plan requirements of Article
15(check one):
(1) o for each Plan Year, whether or not the Plan is a "top-heavy plan" as
defined in Subsection IS.OI(g) of the Basic Plan Document
(2) þ    for each Plan Year, if any, for which the Plan is a "top-heavy plan" as
defined in Subsection IS.Ol(g) of the Basic Plan Document.
(3) o Not applicable. (Choose only if (A) Plan covers only employees subject to
a collective bargaining agreement, or (B) Option 1. 11(a)(3), 401(k) Safe Harbor
Matching Employer Contributions, or Option 1.12(0)(3), 401(k) Safe Harbor
Formula, is selected, and the Plan does not provide for Employee Contributions
or any other type of Employer ontributions.)
(b) If the Plan is or is treated as a "top-heavy plan" for a Plan Year, each
non-key Employee shall receive an Employer Contribution of at least 3.0 (3 or
5)% of Compensation for the Plan Year in accordance with Section 15.03 of the
Basic Plan Document The minimum Employer Contribution provided in this
Subsection 1.22(b) shall be made under this Plan only if the Participant is not
entitled to such contribution under another qualified plan of the Employer,
unless the Employer elects otherwise below:
(1) o The minimum Employer Contribution shall be paid under this Plan in any
event.
(2) o Another method of satisfying the requirements of Code Section 416. Please
complete the 416 Contributions Addendum to the Adoption Agreement describing the
way in which the minimum contribution requirements will be satisfied in the
event the Plan is or is treated as a "top-heavy plan".
(3) o Not applicable. (Choose only if (A) Plan covers only employees subject to
a collective bargaining agreement, or (B) Option 1. 11(a)(3), 401(k) Safe Harbor
Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor
Formula, is selected and the Plan does not provide for Employee Contributions or
any other type of Employer Contributions.)
Note: The minimum Employer contribution may be less than the percentage
indicated in Subsection 1.22(b) above to the extent provided in Section 15.03 of
the Basic Plan Document.
(c) If the Plan is or is treated as a "top-heavy plan" for a Plan Year, the
following vesting schedule shall apply instead of the schedulers) elected in
Subsection 1.16(c) for such Plan Year and each Plan Year thereafter (check one):
(1) o Not applicable. (Choose only if one of the following applies: (A) Plan
provides for Nonelective Employer Contributions and the schedule elected in
Subsection 1.16(c)(l) is at least as favorable in all cases as the schedules
available below, (B) Option 1.11(a)(3), 401(k) Safe Harbor Matching Employer
Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor Formula, is selected,
and the Plan does not provide for Employee Contributions or any other type of
Employer Contributions, or (C) the Plan covers only employees subject to a
collective bargaining agreement.)
(2) o 100% vested after __ (not in excess of 3) years of Vesting Service.
(3) þ    Graded vesting:










--------------------------------------------------------------------------------






Years of Vesting Service
Vesting Percentage
Must be at least
—
—%
—%
1
20%
—%
2
40%
20%
3
60%
40%
4
80%
60%
5
100%
80%
6
100%
100%



Note: If the Plan provides for Nonelective Employer Contributions and the
schedule elected inSubsection 1.16(c)(1) is more favorable in all cases than the
schedule elected in Subsection 1.22(c) above, then the schedule in Subsection
1.16(c)(1) shall continue to apply even in Plan Years in which the Plan is a
"top-heavy plan".
1.23 CORRECTION TO MEET 415 REOUIREMENTS UNDER MULTIPLE DEFINED CONTRIBUTION
PLANS
o Other Order for Limiting Annual Additions - If the Employer maintains other
defined contribution plans, annual additions to a Participant's Account shall be
limited as provided in Section 6.12 of the Basic Plan Document to meet the
requirements of Code Section 415, unless the Employer elects this Option and
completes the 415 Correction Addendum describing the order in which annual
additions shall be limited among the plans.
1.24 INVESTMENT DIRECTION
Investment Directions - Subject to Section 8.03 of the Basic Plan Document,
Participant Accounts shall be invested in accordance with the investment
directions provided to the Trustee by each Participant for allocating his entire
Account among the Options listed in the Service Agreement.
1.25 ADDITIONAL PROVISIONS
The Employer may elect Option (a) below and complete the Additional Provisions
Addendum to describe provisions which cannot be shown by making the elections
provided in this Adoption Agreement.
(a)
þ    The Employer has completed Additional Provisions Addendum to show the
provisions of the Plan which supplement and/or alter provisions of this Adoption
Agreement.



1.26 SUPERSEDING PROVISIONS
The Employer may elect Option (a) below and complete the Superseding Provisions
Addendum to describe overriding provisions which cannot be shown by making the
elections provided in this Adoption Agreement.
(a) o The Employer has completed Superseding Provisions Addendum to show the
provisions of the Plan which supersede provisions of this Adoption Agreement
and/or the Basic Plan Document.
Note: If the Employer elects superseding provisions in Option (a) above, the
Employer may not be permitted to rely on the Volume Submitter Sponsor's advisory
letter for qualification of its Plan and may be required to apply for a
determination letter as described in Section 1.27 below. In addition, such
superseding provisions may in certain circumstances affect the Plan's status as
a pre-approved volume submitter plan eligible for the 6-year remedial amendment
cycle.
1.27 RELIANCE ON ADVISORY LETTER
An adopting Employer may rely on an advisory letter issued by the Internal
Revenue Service as evidence that this Plan is qualified under Code Section 401
only to the extent provided in Section 19.02 of Revenue Procedure 2005- 16. The
Employer may not rely on the advisory letter in certain other circumstances or
with respect to certain qualification requirements, which are specified in the
advisory letter issued with respect to this Plan and in Section 19.03 of Revenue
Procedure 2005-16. In order to have reliance in such circumstances or with
respect to such qualification requirements, application for a determination
letter must be made to Employee Plans Determinations of the Internal Revenue
Service.




--------------------------------------------------------------------------------




Failure to properly complete the Adoption Agreement and failure to operate the
Plan in accordance with the terms of the Plan document may result in
disqualification of the Plan.
This Adoption Agreement may be used only in conjunction with Fidelity Basic Plan
Document No. 14. The Volume Submitter Sponsor shall inform the adopting Employer
of any amendments made to the Plan or of the discontinuance or abandonment of
the volume submitter plan document.
1.28 ELECTRONIC SIGNATURE AND RECORDS
This Adoption Agreement, and any amendment thereto, may be executed or affirmed
by an electronic signature or electronic record permitted under applicable law
or regulation, provided the type or method of electronic signature or electronic
record is acceptable to the Trustee.
1.29 VOLUME SUBMITTER INFORMATION
Name of Volume Submitter Sponsor: Fidelity Management & Research Company
Address of Volume Submitter Sponsor: 82 Devonshire Street Boston, MA 02109






--------------------------------------------------------------------------------








EXECUTION PAGE (Employer's Copy)
The Fidelity Basic Plan Document No. 14 and the accompanying Adoption Agreement
together comprise the Volume Submitter Defined Contribution Plan. It is the
responsibility of the adopting Employer to review this volume submitter plan
document with its legal counsel to ensure that the volume submitter plan is
suitable for the Employer and that Adoption Agreement has been properly
completed prior to signing.
IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this 7th day of June 2011.
Employer:    American Service Insurance Co; dba Atlas Financial Holdings, Inc
By:        /s/ Zenovia Love
Zenovia Love
Title        HR Manager
Note: Only one authorized signature is required to exe ute this Adoption
Agreement unless the Employer's corporate policy mandates two authorized
signatures.
Employer:    American Service Insurance Co; dba Atlas Financial Holdings, Inc
By:        /s/ Scott D. Wollney
Scott D. Wollney
Title:        President
Accepted by: Fidelity Management Trust Company, as Trustee






--------------------------------------------------------------------------------






ADDITIONAL PROVISIONS ADDENDUM
For Plan Name: ATLAS Financial Holdings. Inc. 401(k) Plan
(a) Additional Provision(s) - The following provisions supplement and/or, to the
degree described herein, supersede other provisions of this Adoption Agreement
in the following manner:
(1) The following replaces Subsection 1.04(b):
(b) Eligibility Service Requirements) - There shall be no eligibility service
requirements for contributions to the Plan, except as indicated below.
(1) For Deferral Contributions, Employee Contributions, and Qualified
Nonelective Employer Contributions, Employees must have:
1 (not to exceed 12) months of Eligibility Service requirement (no minimum Hours
of Service can be required).
(2) For Matching Employer Contributions, Employees must have:
6 (not to exceed 24) months of Eligibility Service requirement (no minimum Hours
of Service can be required).
Note: If the Employer selects an Eligibility Service requirement of more than
365 days or 12 months or the two year Eligibility Service requirement, then
contributions subject to such Eligibility Service requirement must be 100%
vested when made.
Note: If different eligibility requirements are selected for Deferral
Contributions in Subsection 1.04(a) or 1.04(b) than for Employer Contributions
and a more stringent eligibility requirement is elected in Subsection 1.04(a) or
(b) either (1) with respect to Matching Employer Contributions and Option
1.11(a)(3), 401(k) Safe Harbor Matching Employer Contributions, is selected or
(2) with respect to Nonelective Employer Contributions and Option 1.12(a)(3),
401(k) Safe Harbor Formula, is selected, then the Plan may be disaggregated for
testing purposes as described in Section 6.09 of the Basic Plan Document. If a
more stringent eligibility requirement is elected in Subsection 1.04(a) or (b)
for Nonelective Employer Contributions than for Matching Employer Contributions
and Option 1.12(a)(3), 401(k) Safe Harbor Formula, is selected for Nonelective
Employer Contributions, then Matching Employer Contributions may be similarly
disaggregated.
Note: If different eligibility requirements are selected for Deferral
Contributions in Subsection 1.04(a) or 1.04(b) than for Employer Contributions
and the Plan becomes a "top-heavy pian," the Employer may need to make a minimum
Employer Contribution on behalf of non-key Employees who have satisfied the
eligibility requirements for Deferral Contributions and are employed on the last
day of the Plan Year, but have not satisfied the eligibility requirements for
Employer Contributions.






--------------------------------------------------------------------------------






ADDENDUM TO ADOPTION AGREEMENT
Fidelity Basic Plan Document No. 14
RE: Pension Protection Act of 2006,
The Heroes Earnings Assistance and Relief Act of2008,
The Worker, Retiree and Employee Recovery Act of2008
And Code Sections 401(k) and 401(m) 2009 Proposed Regulations


Plan Name: ATLAS Financial Holdings. Inc. 401(k) Plan
Fidelity 5-digit Plan Number: 27903
PREAMBLE
Adoption and Effective Date of Amendment. This amendment of the Plan is adopted
to reflect certain provisions of the Pension Protection Act of 2006 (the "PPA").
This amendment is intended as good faith compliance with the PPA and is to be
construed in accordance with applicable guidance. Except as otherwise provided
below, this amendment shall be effective with respect to Fidelity's Volume
Submitter plan for Plan Years beginning after December 31, 2006.
Supersession of Inconsistent Provisions. This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment. (Execution of this PPA Addendum is not required
unless one of (a) through (h) is being selected below and no provision of this
PPA Addendum will be interpreted to supersede the provisions of the Plan unless
selected below.)
(a)
o In-service, Age 62 Distribution of Money Purchase Benefits. A Participant who
has attained at least age 62 shall be eligible to elect to receive a
distribution of benefit amounts accrued as a result of the Participant's
participation in a money purchase pension plan (either due to a merger into this
Plan of money purchase pension plan assets and liabilities or because this Plan
is a money purchase pension plan), if any. This subsection (a) shall be
effective to permit such distributions on and after the following effective
date: ______ (can be no earlier than the first day of the first plan year
beginning after December 31, 2006).



(b)
o Automatic Enrollment Contributions. (Choose only if selecting (d) or (e)
below.)



(1) Adoption of Automatic Enrollment Contributions. Beginning on the effective
date of this paragraph (1), as provided in paragraph (A) below (the "Automatic
Enrollment Effective Date") and subject to the remainder of this Subsection (b),
unless an Eligible Employee affirmatively elects otherwise, his Compensation
will be reduced by __ % (except as such percentage may be modified for certain
Eligible Employees through the Additional Provisions Addendum to the Adoption
Agreement, the "Automatic Enrollment Rate"), such percentage to be increased in
accordance with Subsection (c) (if applicable), for each payroll period in which
he is an Active Participant, beginning as indicated in (2) below, and the
Employer will make a pre-tax Deferral Contribution in such amount on the
Participant's behalf in accordance with the provisions of Section 5.03 of the
Basic Plan Document (an "Automatic Enrollment Contribution").
(A) Automatic Enrollment Effective Date: __________________
(B) If the Plan had an automatic contribution arrangement before the Automatic
Enrollment Effective Date provided in (A) above (the "Pre-existing
Arrangement"), the effective date of the Pre existing Arrangement was: ______
Please also check (i) and/or (ii) below if applicable:
(i) o The Pre-existing Arrangement was a Qualified Automatic Contribution
Arrangement described in Code section 401(k)(13)(B).




--------------------------------------------------------------------------------




(ii) o The Pre-existing Arrangement was an Eligible Automatic Contribution
Arrangement described in Code section 414(w)(3).
(2) With respect to an affected Participant, Automatic Enrollment Contributions
will begin as soon as administratively feasible on or after (check one):
(A) o The Participant's Entry Date.
(B) o ___ (minimum of 30) days following the Participant's date of hire, but no
sooner than the Participant's Entry Date.
Within a reasonable period ending no later than the day prior to the date
Compensation subject to the reduction would otherwise become available to the
Participant, an Eligible Employee may make an affirmative election not to have
Automatic Enrollment Contributions made on his behalf. If an Eligible Employee
makes no such affirmative election, his Compensation shall be reduced and
Automatic Enrollment Contributions will be made on his behalf in accordance with
the provisions of this Subsection (b), and Subsection (c), if applicable, until
such Active Participant elects to change or revoke such Deferral Contributions
as provided in Subsection 1.07(a)(1). Automatic Enrollment Contributions shall
be made only on behalf of Active Participants who are first hired by the
Employer on or after the Automatic Enrollment Effective Date and do not have a
Reemployment Commencement Date, unless otherwise provided below.
(3) o Additionally, subject to the Note below, unless such affected Participant
affirmatively elects otherwise within the reasonable period established by the
Plan Administrator, Automatic Enrollment Contributions will be made with respect
to the Employees described below. (Check all that apply).


(A)
o Inclusion of Previously Hired Employees. On the later of the date specified in
Subsection (b)(2) with regard to such Eligible Employee or as soon as
administratively feasible on or after the 30th day following the Notification
Date specified in (iii) below, Automatic Enrollment Contributions will begin for
the following Eligible Employees who were hired before the Automatic Enrollment
Effective Date and have not had a Reemployment Commencement Date. (Check (i) or
(ii), complete (iii), and complete (iv), if applicable).





(i) o Unless otherwise elected in (iv) below, all such Employees who have never
had a Deferral Contribution election in place. If the Employer has elected a
QACA in Subsection (d) below, then for the effective date of this election, all
Participants for whom contributions are being made pursuant to an automatic
contribution arrangement at a percentage not at least equal to the rate
specified above (or the limit of automatic increase(s) as specified in
Subsection (c)(2) below, if greater) will be automatically enrolled on the 30lh
day following the Notification Date at the rate given in Subsection (b)(l)
above.
(ii) o Unless otherwise elected in (iv) below, all such Employees who have never
had a Deferral Contribution election in place and were hired by the Employer
before the Automatic Enrollment Effective Date, but after the following date:
(iii) Notification Date: _____
(iv) o In addition to the group of Employees elected in (i) or (ii) above, any
Employee described in (i) or (ii) above, as applicable, even if he has had a
Deferral Contribution election in place previously, provided he is not suspended
from making Deferral Contributions pursuant to the Plan and has a deferral rate
of zero on the Notification Date. If the Employer has elected a QACA in
Subsection (d) below, then for the effective date of this election, all
Participants not deferring a percentage at least equal to the rate specified
above (or the limit of automatic increase(s) as specified in Subsection (c)(2)
below, if greater) will be automatically enrolled on the 30th day following the
Notification Date at the rate given in Subsection (b)(I) above.
(B)
o Inclusion of Rehired Employees. Unless otherwise stated herein, each Eligible
Employee having a Reemployment Commencement Date on the Automatic Enrollment
Effective Date. If Subsection (b)(3)(A)(ii) is selected, only such Employees
with a Reemployment Commencement on or after the date specified in Subsection
(b)(3)(A)(ii) will be automatically enrolled. If Subsection (b)(3)(A) is not
selected, only such Employees with a Reemployment Commencement on or after the
Automatic Enrollment Effective Date will be automatically enrolled. If
Subsection (b)(2)(B) has been elected above, for purposes of Subsection (b)(2)
only, such Employee's





--------------------------------------------------------------------------------




Reemployment Commencement Date will be treated as his date of hire.


(c)
o Automatic Deferral Increase (Choose only if Automatic Enrollment Contributions
are elected in Subsection (b) above) - Unless an Eligible Employee affirmatively
elects otherwise after receiving appropriate notice, Deferral Contributions for
each Active Participant having Automatic Enrollment Contributions made on his
behalf shall be increased annually by the (whole number) percentage of
Compensation stated in (I) below until the deferral percentage stated in Section
1.07(a)(1) is reached (except that the increase will be limited to only the
percentage needed to reach the limit stated in Section 1.07(a)(1), if applying
the percentage in (1) would exceed the limit stated in Section 1.07(a)( 1),
unless the Employer has elected a lower percentage limit in Subsection (c)(2)
below.



(1) Increase by ____% (except as such percentage may be modified for certain
Eligible Employees through the Additional Provisions Addendum to the Adoption
Agreement, but not to exceed 10%) of Compensation. Such increased Deferral
Contributions shall be pre-tax Deferral Contributions regardless of any election
made by the Participant to have any portion of his Deferral Contributions
treated as a Roth 401(k) Contribution.
(2) o Limited to % of Compensation (not to exceed the percentage indicated in
Subsection 1.07(a)(1)
(3) The Automatic Deferral Increase for each Participant still subject to it
pursuant to Section 5.03(c) of the Basic Plan Document shall occur:
(A) o On each anniversary of such Participant's automatic enrollment date
pursuant to (b)(2) or (b)(3) above, as applicable.
(B) o Except if selected below with regard to the first such annual increase,
each year on the following date: _______
(i) o The automatic deferral increase shall not apply to a Participant within
the first six months following the automatic enrollment date pursuant to (b)(2)
or (b)(3) above, as applicable.


(d)
o Qualified Automatic Contribution Arrangement. The automatic contribution
arrangement described in Sections (b) and (c) (if applicable) of this Addendum
shall constitute a qualified automatic contribution arrangement described in
Code Section 401(k)(13) ("QACA"), initially effective as of the following date:
_________ (can be no earlier than the first day of the first plan year beginning
after December 31, 2007).



(1) o QACA Matching Employer Contribution Formula. Matching Employer
Contributions used to satisfy the QACA must vest at least as rapidly as 100%
once the Participant is credited with two Years of Service.
(A) o 100% of the first 1% of the Active Participant's Compensation contributed
to the Plan and 50% of the next 5% of the Active Participant's Compensation
contributed to the Plan.
Note: If the Employer selects this formula and does not elect Subsection 1.11(b)
(or Subsection 1.11(t) through the Additional Provisions Addendum, as
appropriate), Additional Matching Employer Contributions, Matching Employer
Contributions will automatically meet the safe harbor contribution requirements
for deemed satisfaction of the "ACP" test. (Employee Contributions must still be
tested for "ACP" test purposes.)
(B) (i) o Other Enhanced Match: _% of the first _% of the Active Participant's
Compensation contributed to the Plan,
_% of the next _% of the Active Participant's Compensation contributed to the
Plan,
_% of the next _% of the Active Participant's Compensation contributed to the
Plan.
Note: To satisfy the safe harbor contribution requirement for the "ADP" test,
the percentages specified above for Matching Employer Contributions may not
increase as the percentage of Compensation contributed increases, and the
aggregate amount of Matching employer contributions at such rates must at least
equal the aggregate amount of Matching Employer Contributions that would be made
under the percentages described in (d)(l)(A) of this Addendum.
(ii) o The formula in (i) of this paragraph (B) is also intended to satisfy the
safe harbor contribution




--------------------------------------------------------------------------------




requirement for deemed satisfaction of the "ACP" test with respect to Matching
Employer Contributions. (Employee Contributions must still be tested for "ACP"
test purposes.)
(C) o Safe harbor Matching Employer Contributions shall not be made on behalf of
Highly Compensated Employees.
(2) o QACA Nonelective Employer Contribution. Nonelective Employer Contributions
used to satisfy the QACA must vest at least as rapidly as 100% once the
Participant is credited with two Years of Service.
(A) o For each Plan Year, the Employer shall contribute for each eligible Active
Participant an amount equal to __ % (not less than 3% nor more than 25%) of such
Active Participant's Compensation.
(B) o The Employer may decide each Plan Year whether to amend the Plan by
electing and completing (i) below to provide for a contribution on behalf of
each eligible Active Participant in an amount equal to at least 3% of such
Active Participant's Compensation.
Note: An employer that has selected paragraph (B) above must amend the Plan by
electing (i) below no later than 30 days prior to the end of each Plan Year for
which the QACA Nonelective Employer Contributions are being made.
(i) o For the Plan Year beginning ~ the Employer shall contribute for each
eligible Active Participant an amount equal to __ % (not less than 3% nor more
than 25%) of such Active Participant's Compensation.
(C) o QACA Nonelective Employer Contributions shall not be made on behalf of
Highly Compensated Employees.
(D) o The employer has elected to make Matching Employer Contributions under
Subsection 1.10 of the Adoption Agreement, if any, that are intended to meet the
requirements for deemed satisfaction of the "ACP" test with respect to Matching
Employer Contributions.
(3) o The Plan previously had a QACA, but the Plan was amended to remove the
QACA effective: ______


(e)
o Eligible Automatic Contribution Arrangement. The automatic contribution
arrangement described in Sections (b) and (c) (if applicable) of this Addendum
shall constitute an eligible automatic enrollment arrangement described in Code
Section 414(w) ("EACA"), effective as of the following date: _________ (can be
no earlier than the first day of the first plan year beginning after December
31, 2007).



(1)
o Permissible Withdrawal. A Participant who has made an Automatic Enrollment
Contribution pursuant to the EACA (an "EACA Participant") shall be eligible to
elect to withdraw the amount attributable to such Automatic Enrollment
Contribution pursuant to the following rules:



(A) The EACA Participant must make any such election within ninety days of his
automatic enrollment date pursuant to (b)(2) or (b)(3) above, as applicable.
Upon making such an election, the EACA Participant's Deferral Contribution
election will be set to zero until such time as the EACA Participant's Deferral
Contribution rate has changed pursuant to Section 1.07(a)(I) or this Addendum.
(B) The amount of such withdrawal shall be equal to the amount of the EACA
Deferrals through the end of the fifteen day period beginning on the date the
Participant makes the election described in (A) above, adjusted for allocable
gains and losses to the date of such withdrawal.
(C) Any amounts attributable to Employer Matching Contributions allocated to the
Account of an EACA Participant with respect to EACA Deferrals that have been
withdrawn pursuant to this Section (e)(l) shall be forfeited. In the event that
Employer Matching Contributions would otherwise be allocated to the EACA
Participant's Account with respect to EACA Deferrals that have been so
withdrawn, the Employer shall not contribute such Employer Matching
Contributions to the Plan.
(2)
An Active Participant who is otherwise covered by the EACA but who makes an
affirmative election regarding the amount of Deferral Contributions shall remain
covered by the EACA solely for purposes of receiving any required notice from
the Plan Administrator in connection with the EACA and for purposes of
determining the





--------------------------------------------------------------------------------




period applicable to the distribution of certain excess contributions pursuant
to Sections 6.04 and 6.07 of the Basic Plan Document.


(3)
o The Plan previously allowed the Permissible Withdrawal described in (e)(1)
above, but the Plan was amended to remove the Permissible Withdrawal effective
for Participants automatically enrolled on or after the following date: _______.



(f)
o Coverage under the QACA and/or EACA. The QACA and/or EACA described in the
previous sections of this PPA Addendum shall cover only those Active
Participants eligible to affirmatively elect to make Deferral Contributions
described below (Check all that apply. If Option (e)(l), Permissible Withdrawal,
has been selected by the Employer, then all Employees subject to an automatic
enrollment arrangement through the Plan must be covered by the EACA.):

(1)
o Those who are not employees of an unrelated employer listed in Section (c) of
the Participating Employers Addendum and are not collectively bargained
employees, as defined in Treasury Regulation section 1.41 O(b)-6( d)(2).

(2)
o Those who are not employees of an unrelated employer listed in Section (c) of
the Participating Employers Addendum and are collectively bargained employees,
as defined in Treasury Regulation section 1.41O(b)-6(d)(2), except for those
covered under the following collective bargaining agreement (s): _________

(3) o Those who are employees of an unrelated employer listed in Section (c) of
the Participating Employers Addendum, except as provided in (A) below if
selected.
(A) o Employees of the following unrelated employer(s) listed in Section (c) of
the Participating Employers Addendum shall not be covered by the QACA and/or
EACA: ________
Note: In the event the Plan's automatic contribution arrangement is both an EACA
and a QACA, the Employer's elections in this subsection (f) apply to both the
EACA and the QACA.
(g)
o Qualified Reservist Distribution. A Participant called to active duty after
September 11,2001 for a period that is either indefinite or to exceed 179 days
and the Participant takes the distribution between the date of the call to
active duty and the close of the active duty period. The distribution may be
made only from amounts attributable to 401(k) deferrals and is exempt from the
10% income tax penalty that would otherwise apply if the Participant has not yet
attained age 59-112. The PPA would further permit the Participant to repay the
distribution to an IRA only (not to the plan) within two years after the end of
the active duty period. This subsection (g) shall be effective to permit such
distributions after the following date:__________________ (can be no earlier
than September 11,2001).



(h)
o Change to Addendum Provisions. The Employer has amended the provisions of
Subsection (a), (b), (c), (d), (e), (f) and/or (g) to be as indicated above.





--------------------------------------------------------------------------------






Amendment Execution


IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed this
7th day of June 2011.
Employer: American Service Insurance Company, Inc., dba Atlas Financial
Holdings, Inc.
By:     /s/ Zenovia Love
Zenovia Love    
HR Manager


By:    /s/ Scott D. Wollney
Scott D. Wollney
President




